Citation Nr: 0839298	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-28 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as secondary to a service-connected right 
orchiectomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1968 to March 1970.  Service in the Republic of 
Vietnam is indicated by the record.
This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Procedural history

In January 1971, the veteran was granted service connection 
for a right orchiectomy. A 10 percent disability rating was 
assigned.  Special monthly compensation for loss of use of a 
creative organ was also granted.  See 38 U.S.C.A. § 1114(k) 
(West 2002).

The veteran filed a claim in January 2004 seeking entitlement 
to service connection for, among other disabilities, a 
"nervous condition."  In the June 2004 rating decision, the 
RO denied the veteran's claim.  The veteran timely perfected 
an appeal.

In April 2008, the Board bifurcated the veteran's service 
connection claim for a "nervous condition" into both a 
direct and a secondary claim.  The Board denied service 
connection for the veteran's "nervous condition" on a 
direct basis.  The Board remanded the claim of entitlement to 
service connection for a psychiatric disability, claimed as 
secondary to the veteran's right orchiectomy, for additional 
evidentiary development.  This was accomplished, and in June 
2008 the VA Appeals Management Resource Center (AMC) issued a 
supplemental statement of the case (SSOC) which continued to 
deny the veteran's claim.  The veteran's claims folder has 
been returned to the Board for further appellate proceedings.

Clarification of issue on appeal

As was noted in the Board's April 2008 decision, the veteran 
has requested service connection for a "nervous condition," 
and the RO has adjudicated the claim under that denomination.  
It is clear that what is meant by the term "nervous 
condition" is a psychiatric, rather than a neurological, 
disability, diagnosed as anxiety disorder with panic attacks.


Issues not on appeal

In addition to denying entitlement to service connection for 
a "nervous condition" on a direct basis, the April 2008 
Board decision also denied the veteran's claims of 
entitlement to an increased rating for the service-connected 
right orchiectomy, and entitlement to service connection for 
sexual dysfunction, bilateral hearing loss, tinnitus and 
peripheral neuropathy of the lower right extremity.  The 
Board's decision is final.  See 38 C.F.R. § 20.1100 (2007).  
Those issues will be discussed no further herein.  


FINDING OF FACT

The competent medical evidence of record indicates that a 
medical nexus exists between the veteran's service-connected 
right orchiectomy and his currently diagnosed anxiety 
disorder.  


CONCLUSION OF LAW

The veteran's anxiety disorder is proximately due to his 
service-connected right orchiectomy.  38 C.F.R. §3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a psychiatric 
disability, which he claims is secondary to his service-
connected right orchiectomy residuals.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.


Stegall considerations

As noted in the Introduction, the Board remanded this case in 
April 2008.  The Board instructed the agency of original 
jurisdiction (AOJ) to obtain a VA medical nexus opinion.  The 
AOJ was then to readjudicate the claim.

The veteran was afforded a VA examination in May 2008, the 
report of which indicates the examiner reviewed the veteran's 
past medical history, recorded his current complaints, and 
rendered an appropriate medical nexus opinion in conformity 
with the April 2008 remand instructions.  Thereafter, the AMC 
readjudicated the claim in the June 2008 SSOC.

Thus, all of the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].  In ant event, any potential error on the 
part of VA in complying with the April 2008 remand 
instructions has essentially been rendered moot by the 
Board's grant of the claim.  Cf. 38 C.F.R. § 20.1102 (2007).

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

Multiple VCAA notice letters were sent to the veteran 
regarding his service connection claim in September 2005, 
February 2006, March 2006, and April 2006.  These letters 
appear to be adequate.  The Board need not, however, discuss 
in detail the sufficiency of the VCAA notice letters in light 
of the fact that the Board is granting the claim.  Any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.

The Board also notes the veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in a letter dated March 20, 2006.  As 
discussed in detail below, the Board is granting the 
veteran's claim.  It is not the Board's responsibility to 
assign a disability rating or an effective date in the first 
instance.  The Board is confident that if required, the 
veteran will be afforded any additional appropriate notice 
needed under Dingess.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R.       § 3.102 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran seeks service connection for a psychiatric 
disability, which he contends is related to his service-
connected right orchiectomy.  

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin, supra. 

In this case, the medical evidence indicates that the veteran 
has been diagnosed with anxiety disorder with panic attacks.  
See, e.g., a March 2004 VA examination report.  Wallin 
element (1) has therefore been met.  

With respect to Wallin element (2), a service-connected 
disability, the veteran is currently service-connected for a 
right orchiectomy.  Wallin element (2) is also satisfied.

With respect to crucial Wallin element (3), the question 
presented, i.e. the relationship, if any, between the 
veteran's claimed disability and his service-connected right 
orchiectomy, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

In the instant case, after reviewing the veteran's claims 
folder, the May 2008 VA examiner found that "it is as likely 
as not that the current diagnosis of anxiety disorder is 
related to his service-connection [sic] right orchiectomy."  
See the May 2008 VA examiner's report, page 2.  The claims 
folder contains no competent medical evidence to the 
contrary.

Accordingly, Wallin element (3), and thus all elements, have 
been met.  The benefit sought on appeal is granted.


ORDER

Service connection for a psychiatric disability is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


